Citation Nr: 0819587	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
the cause of the veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran served as a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States 
from January 1942 to October 1942 and in the Regular 
Philippine Army from February to September 1945.  The veteran 
died in July 1963, and the appellant is the veteran's 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for the cause of the veteran's death.  The appellant's Notice 
of Disagreement (NOD) with that decision was received at the 
RO in October 2005.  Before issuing a Statement of the Case 
(SOC) in April 2006, the RO issued additional rating 
decisions, in June 2005, July 2005 and September 2005, all of 
which confirmed and continued the previous denial of service 
connection for the cause of the veteran's death.  

It is apparent that the RO must have reopened the veteran's 
previously denied claim of service connection, as evidenced 
by the additional VA medical opinions obtained in June and 
July 2002, and the de novo review conducted pursuant to the 
December 2002 and July 2007 supplemental statements of the 
case.  Nevertheless, the Board must still review the RO's 
preliminary decision even if an RO makes an initial 
determination to reopen a claim.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995).  In this case, the Board reopens the claim, 
as noted below; however, since the RO has already had an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim of service connection for a 
psychiatric disorder, based on the evidence in its entirety 
(less a joint affidavit from two widows of acquaintances of 
the veteran and his spouse, stating that they had heard from 
their late husbands that, among other things, the veteran 
suffered serious illness during service including swelling of 
the legs and hands, body weakness, malaria, dysentery and 
beri-beri and malnutrition).  As this evidence is merely 
duplicative of evidence already considered by the RO, a 
decision by the Board on the merits of the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death at this juncture is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant and her son testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO in May 2005.  
A transcript of their testimony is associated with the claims 
file.  


FINDINGS OF FACT

1.  In a March 2004 decision, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death; that decision is final.

2.  Evidence submitted since the Board's March 2004 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for the cause of the veteran's death.

3.  During the veteran's lifetime, he had no adjudicated 
service-connected disability.

4.  According to the death certificate, the veteran's death 
in July 1963 was due to hepatic amebic abscess; no other 
condition was listed as causing or contributing to the cause 
of death.

5.  Hepatic amebic abscess is a complication of amebiasis and 
amebiasis is endemic in the Philippines where the veteran 
lived.

6.  The presumption of service incurrence of amebiasis as a 
tropical disease is rebutted by affirmative evidence to the 
contrary.
7.  The preponderance of the medical and other evidence of 
record weighs against the appellant's claim that the 
veteran's death-causing hepatic amebic abscess had onset in 
service, or was otherwise caused by an injury or disease of 
service origin, including the veteran's experiences as a POW.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's March 2004 decision which denied service connection 
for the cause of the veteran's death, thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

2.  A disability incurred in or aggravated by service did not 
cause the veteran's death; nor may service connection for the 
cause of death be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307(a), (d), 3.309(b), (c), 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate the 
underlying service connection claim and the relative duties 
of VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Although the September 2004 notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claims for service connection are 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, to the extent they 
exist, assisted the appellant in obtaining evidence, obtained 
a medical opinion on the appellant's behalf, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material Evidence

In a March 2004 decision, the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  The basis of the denial was that there was no 
credible medical evidence showing that the veteran's death-
causing hepatic amebic abscess had its onset during service 
or was otherwise caused by an injury or disease of service 
origin, including the veteran's experiences as a POW.  The 
March 2004 Board decision is final.  

The appellant continues to assert that the veteran became ill 
during his World War II POW status and remained ill with 
dysentery, peptic ulcer disease, and other ailments until his 
death in 1962.  The appellant further asserts that service 
connection for the cause of the veteran's death should be 
granted on a presumptive basis regardless of when the 
veteran's death-causing hepatic amebic abscess was first 
shown.  

Additional evidence has been added to the record, including 
medical opinions from a private doctor and a VA doctor, as 
well as additional affidavits from family and friends that 
provide essentially duplicative sworn statements regarding 
the state of the veteran's health at the time of service 
discharge until his death in 1963.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no credible evidence that the veteran's death-
causing hepatic amebic abscess had onset in service, or was 
otherwise caused by an injury or disease of service origin, 
including the veteran's POW experiences.  The March 2004 
decision is final.  38 U.S.C.A. § 7104.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of medical certifications from Francisco P. 
Cancino, MD that indicate that the veteran was 
treated/admitted to his clinic in August 1961 for abdominal 
pains; February 1962 for acute abdominal pains with high 
fever; and March 1963 for hepatic abscess amoebic.  Dr. 
Cancino indicated that the veteran contracted the ailments as 
a result of unsanitary conditions associated with his 
detention as a POW during World War II.  In another private 
opinion, Dr. Jose Isidro V. Rico, the Municipal Health 
Officer from the veteran's home town indicated that the 
veteran may have suffered from Intestinal Amoebiasis in 
prison; that treatment may have been incomplete in prison and 
outside the prison with private attending physicians; and, 
with incomplete treatment the veteran became a chronic 
carrier from 1942 to 1963, eventually progressing into 
hepatic amoeba abscess, which caused the veteran's death.  In 
an August 2005 addendum, Dr. Rico further opined that the 
diagnosis of tuberculosis of the liver was highly probable, 
as was hepatic neoplasm, given the veteran's poor living 
conditions as a POW, decreased resistance secondary to 
malnutrition, chronic cough and afternoon fever, unexplained 
weight loss, insidious onset of abdominal pain, and jaundice.  

In February 2006, a VA examiner opined that the veteran's 
hepatic amebic abscess was not caused by or a result of his 
POW experience because the 20 year period between 
incarceration as a POW in 1942 and the year of death twenty 
years later, was too long for a cyst of the ameba to survive 
in the intestine and eventually cause liver abscess.  
Additionally, the VA doctor indicated that a liver abscess 
usually develops within 5 months after the onset of 
amebiasis, and amebic cyst passers are usually asymptomatic 
and do not manifest with chronic intermittent bloody 
diarrhea.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the Board's March 2004 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the Board's March 2004 decision and reopening 
the claim of service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 3.156.

III.  Service Connection - Cause of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular or atherosclerotic heart disease, was manifest 
to a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made him materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are other instances when service connection will be 
presumed.  The law provides for a presumption that certain 
diseases, under certain circumstances, were incurred in 
service when developed by a former POW.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(5), 3.309(c).  The presumption, 
however, is rebuttable by affirmative evidence to the 
contrary.  In particular, "[I]f a veteran is a former POW, 
the following diseases shall be service connected if manifest 
to a degree of disability of 10 percent or more at any time 
after discharge or release from active military naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied:  Psychosis, any of the 
anxiety states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite, if it is determined that the 
veteran was interned in climactic conditions consistent with 
the occurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.  In 
addition, if the veteran is a former POW and, was interned or 
detained for not less than 30 days, the following diseases 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied:  
Avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes; and cirrhosis of the 
liver.  38 C.F.R. § 3.309(c).

The presumption of service connection is also applicable for 
certain tropical diseases.  Amebiasis, for example, as a 
result of tropical service may be service connected on a 
presumptive basis if it becomes manifest to a compensable 
degree within one year after service discharge, provided the 
rebuttable presumption provisions are satisfied.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.307(a), (d) and § 
3.309(b).

Presumptive service connection may be rebutted by affirmative 
evidence to the contrary.  Evidence which may be considered 
in rebuttal of service incurrence of a disease listed in 
38 C.F.R. § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  As to tropical diseases, the fact that 
the veteran had no service in a locality having a high 
incidence of the disease may be considered as evidence to 
rebut the presumption, as may residence during the period in 
question in a region where the particular disease is endemic.  
The known incubation periods of tropical diseases should be 
used as a factor in rebuttal of presumptive service 
connection as showing inception before or after service.  
38 C.F.R. § 3.307(d).

In 1998, the designated Federal custodian of service records 
reported that there were no service medical records for the 
veteran and verified that the veteran served as a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States from January 1942 to October 
1942, that he was a prisoner of war from April to October 
1942, that he was in a no casualty status from October 1942 
to January 1945, and that he served in the Regular Philippine 
Army from February to September 1945.

A copy of the death certificate discloses that the veteran 
died in July 1963.  The cause of death was listed as hepatic 
amebic abscess.  No other condition was listed as causing 
death or contributing to the cause of death.

During his lifetime, the veteran did not have an adjudicated 
service-connected disability.

A copy of an Affidavit For Philippine Army Personnel, dated 
in August 1947 and signed by the veteran, discloses that the 
veteran did not report any wounds or illnesses incurred from 
December 1941 to the date he was returned to military 
control.  He did report being sick during the period from 
October 1942 to January 1945 and that he was treated by Dr. 
R.V. Guiang.

In a statement, dated in February 1996, B.A. Castillo., M.D., 
stated that the veteran was treated for chronic amebiasis, 
peptic ulcer disease and severe malnutrition contracted while 
a POW, and that the veteran concomitantly died of a bleeding 
ulcer and amebic abscess.

In an August 1998 statement, the widow of Dr. Castillo stated 
that the veteran's medical records were lost because of a 
typhoon in 1970; however, she could attest to the fact that 
both she and her late husband treated the veteran for a 
chronic, bleeding peptic ulcer and malnutrition until he 
developed a perforated peptic ulcer, causing an internal 
hemorrhage and infection, resulting in his death.

In a statement, dated in August 1998, Dr. Guiang stated that 
he had treated the veteran for malnutrition, amebiasis, and 
peptic ulcer disease after the veteran was released from 
prison camp.  In a sworn statement, dated in November 2000, 
the same physician stated that he treated the veteran for 
acute amebiasis in June 1961, for chronic amebiasis in March 
and August 1962 and for amebic abscess in February 1963 from 
which the veteran died.  Dr. Guiang opined that the veteran 
contracted amebiasis while a POW.  In a statement received in 
August 2001, but dated in October 1963, the physician 
repeated that he had treated the veteran for malnutrition, 
amebiasis, and peptic ulcer disease after the veteran was 
released from prison camp.  In a statement and a medical 
certificate, dated in September 2001, the same physician 
stated that he treated the veteran for hepatic amebic abscess 
on the veteran's release from prison camp and that the 
veteran was under his care until the veteran died, including 
during the final hospitalization, when the diagnosis was 
hepatic amebic abscess.

A sworn document by Dr. Guiang, with his letterhead, dated in 
September 2001, refers to laboratory findings, pertaining to 
a blood test, covering the period from September 1942 to 
1945.

In a May 1999 affidavit, N.C.S. stated that he was with the 
veteran in a POW camp, where the veteran became sick with 
frequent vomiting and stomach pains.  He also stated that, 
after they were released from the prison camp, the veteran 
remained sick and that the illness the veteran acquired while 
a POW proximately caused his death.

In a joint affidavit, sworn in May 1999, J.C.O. and J.S.A. 
stated that they had visited the veteran after his release 
from prison camp and found him to be physically weak and thin 
with a bulging stomach and that the veteran's death was 
caused by illness he contracted while a POW.  At a hearing in 
February 2003, the appellant submitted a copy of a chest X-
ray report, dated in March 1945, disclosing a diagnostic 
impression of PTB with cavitations.  The appellant testified 
that, after the veteran was released from prison camp, he 
suffered stomach pain and vomiting.  J.O.R. testified that, 
after the veteran was released from prison camp, he saw that 
the veteran had an enlarged stomach.
In a joint affidavit, sworn in July 2002, J.O.O. and A.P.S. 
stated that, after the veteran was released from prison camp, 
he was treated by Dr. Guiang for a big stomach, which began 
while he was a POW.

In a joint affidavit, sworn in February 2003, R.G.P. and 
E.G.C. stated that, after the veteran was released from 
prison camp, he was treated by Dr. Guiang for a big stomach 
and dysentery among other things and that the veteran 
suffered from amebic abscess until his death.

At a hearing in June 2003, the appellant testified that, 
while a POW, the veteran suffered from dysentery and that he 
was treated by Dr. Guiang in 1942 and that the records are 
not available because the records were burned and the doctor 
had died.  E.O., the veteran's son, testified that at an 
early age (he was born in 1944) he remembered that the 
veteran suffered from indigestion and always vomited, which 
the veteran had said he acquired while a POW.

At a hearing in October 2003, the appellant submitted copies 
of the November 2000 statement of Dr. Guiang, and the 
laboratory findings with Dr. Guiang's letterhead without the 
September 2001 date, which was not sworn to by Dr. Guiang.  
The appellant testified that she married the veteran in 1943 
and that in 1942 the veteran saw Dr. Guiang who diagnosed 
hepatic amebic abscess.  A. S., the appellant's daughter, 
testified she was born in 1963, shortly before the veteran 
died.

In a joint affidavit, sworn in August 2004, D.A.Q. and F.P.C. 
stated that their respective late husbands were close 
personal friends of the veteran, and found out that the 
veteran was suffering from beri-beri, dysentery, cholera, 
swelling of legs, feet, and hands, and body weakness during 
POW status; that the veteran was examined and treated by his 
attending physician, Dr. Guiang, on and off after service due 
to big stomach, cough, malnutrition, beri-beri, and ischemic 
heart disease; and, that his death-causing disability was 
incurred during service while a POW.  
In statements dated in September 2004, Francisco P. Cancino, 
MD certified that the veteran had been treated and admitted 
to "this clinic" (the Medical Surgical Clinic in San Carlos 
City, Pangasinan) for abdominal pains in August 1961, acute 
abdominal pains with high fever in February 1962, and hepatic 
abscess amoebic in March 1963.  

At a personal hearing in May 2005, the appellant and her son 
testified that the veteran was ill at the time of discharge 
from service, and that the veteran purposely hid his illness 
in 1947 because he needed to work.

In a medical opinion submitted in July 2005, Dr. Jose Isidro 
V. Rico, a Municipal Health Officer in Bugallon, Pangasinan, 
noted that the veteran died in 1963 of Hepatic Amoebic 
Abscess and had been treated by Dr. Guiang, who also signed 
the veteran's death certificate.  Dr. Rico also noted that 
during the veteran's incarceration as a POW, he suffered 
bouts of dysentery and on and off fever with blood streaked 
stools.  From October 1942, he continued to suffer from on 
and off blood streaked stools, colicky abdominal pain, and 
mild fever.  The on and off bouts of diarrhea and with blood 
streaked stools continued until the veteran's death in 1963.  
Dr. Rico explained that because of financial difficulty, 
treatment was incomplete, and he was unable to consult the 
Veterans Medical Clinic.  

Dr. Rico explained that amebiasis was an infection of the 
large intestine produced by entamoeba hisolytica.  He also 
noted that it was an asymptomatic carrier state in most 
individuals, but the disease ranging from chronic, mild 
diarrhea to fulminant dysentery may occur.  Among the most 
common complications is hepatic abscess.  Dr. Rico also noted 
that infection was worldwide, and stool surveys indicated 
that infection rates as high as 50 percent may occur in areas 
where the level of sanitation is low.  Both intestinal and 
hepatic amebiasis predominate in adult males, and common 
causes of transmission include food and water.

Dr. Rico opined that the veteran may have suffered from 
intestinal amoebiasis in prison; treatment may have been 
incomplete in prison and outside the prison with his private 
attending physicians; and, with incomplete treatment, he 
became a chronic carrier from 1942 to 1963, eventually 
progressing into hepatic amoeba abscess which caused his 
death.  

In an August 2005 addendum, Dr. Rico indicated that in view 
of the predisposing factors present at the time, the lack of 
modern diagnostic procedures and the absence of autopsy to 
clinch a definitive diagnosis, the following differential 
diagnoses are highly probable:  1)  Tuberculosis of the 
liver.  Predisposing factors are poor living conditions as 
POW and decreased resistance secondary to malnutrition, with 
supporting symptoms of chronic cough and afternoon fever; and 
2)  Hepatic neoplasm, with supporting signs and symptoms of 
unexplained weight loss, insidious onset of abdominal pain, 
and jaundice.  In support of the opinion, Dr. Rico attached 
an article from the Internet about isolated tuberculosis 
liver abscesses with multiple hyperechoic masses on 
ultrasound.  

A VA opinion regarding the likely etiology of the veteran's 
death-causing hepatic abscess was obtained in February 2006.  
After a review of the entire claims file, including the 
private medical records and VA records, the VA physician 
opined that the time gap between the veteran's incarceration 
in 1942 and his death 20 years later was too long for a cyst 
of the ameba to survive in the intestine and eventually cause 
liver abscess.  The physician further opined that liver 
abscess usually develops within 5 months after the onset of 
amebiasis and amebic cyst passers are usually asymptomatic 
and do not manifest with chronic intermittent bloody 
diarrhea.  

In a joint affidavit, sworn in February 2007, L.C. and E.G.D. 
stated that their respective late husbands were companions of 
the veteran during the death march and concentration camp, 
and that their late husbands told them that the veteran was a 
POW, that the veteran was suffering from beri-beri, 
dysentery, cholera, swelling of legs, feet, and hands, and 
body weakness during POW status; that the veteran was 
examined and treated by his attending physician Dr. Guiang on 
and off after service due to big stomach, cough, 
malnutrition, beri-beri, and ischemic heart disease; and, 
that his death-causing disability was incurred during service 
while a POW.  

In sum, when all of the foregoing medical and lay evidence is 
assembled, and reviewed in its entirety, and after 
credibility determinations are assessed, the preponderance of 
such evidence weighs against a finding of service connection 
for the cause of the veteran's death.  

According to the death certificate, the veteran died of 
hepatic (liver) amebic abscess, which is a complication of 
amebiasis.  38 C.F.R. § 4.114, Diagnostic Code 7321, Note 
(2007).  Therefore, the Board must first consider whether 
service connection is warranted for the fatal disease.  As 
noted above, amebiasis, a tropical disease, may be service 
connected on a presumptive basis even though, as here the 
service medical records are unavailable and there is no 
medical evidence of the disease during service or within the 
first post-service year.  38 C.F.R. §§ 3.307(a), 3.309(b).  
This presumption however is rebuttable where there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. § 3.307(d).

The record shows that the veteran lived and served in the 
Philippines.  Although amebiasis occurs worldwide it is most 
common in tropical regions and it is endemic in Southeast 
Asia, including the Philippines.  Cecil Textbook of Medicine 
1971 (Lee Goldman, M.D., & J. Claude Bennett, M.D., eds., 
21st ed. 2000).  The fact that the veteran resided in a 
region where amebiasis is endemic may be considered as 
evidence to rebut the presumption of service incurrence of 
amebiasis.  38 C.F.R. § 3.307(d).  In considering all 
evidence of record, the documents of Dr. Guiang indicating 
in-service onset of amebiasis are not probative.  Dr. Guiang 
stated several times that he treated the veteran for 
amebiasis after the veteran was released from prison camp.  
In his one sworn statement, the physician stated that he 
treated the veteran in 1961 for acute amebiasis and in 1962 
for chronic amebiasis.  The record shows that the veteran was 
released from prison camp in October 1942 when Dr. Guiang 
stated he treated the veteran for amebiasis.  In contrast to 
these reports, are the veteran's own statements, recorded on 
the 1947 Philippine Army affidavit, that he did not incur an 
illness from 1941 to the date he was returned to military 
control, although he did report that he had been sick.  These 
statements raise the question of whether the veteran had 
episodes of new infections because he lived in a region where 
amebiasis is endemic, and that question was never adequately 
addressed by Dr. Guiang.

Also of little probative value is the sworn copy of the 
laboratory findings dated in September 2001, almost forty 
years after the veteran died and more than fifty-five years 
after the veteran's discharge from service.  This document is 
obviously not a document contemporaneous with the purported 
findings covering the period from 1942 to 1945, and the 
laboratory findings were not linked in any way by a competent 
medical diagnosis or competent medical opinion to the 
presence of amebiasis.  As for the second copy of the 
identical laboratory findings, it is of no probative value as 
a document contemporaneous with service when it is compared 
to the sworn, identical document, dated in 2001, by the same 
physician.

Regarding the 1996 statement of Dr. Castillo, who said that 
he treated the veteran for chronic amebiasis, which he 
related to the veteran's POW experience, the statement was 
made more than 30 years after the veteran died without 
benefit of the veteran's medical records, which had been lost 
since 1970, and Dr. Castillo did not account for the fact 
that amebiasis is endemic in the Philippines.  The statement 
of his wife, also a physician, is also not probative as to 
the onset of amebiasis because she did not address the issue.

Similarly, the statements from Dr. Cancino and Dr. Rico are 
of little probative value because they neither address the 
fact that amebiasis is endemic in the Philippines, nor do 
they rely on actual treatment records of the veteran.  Dr. 
Rico admittedly could not confidently state that the 
veteran's cause of death was incurred in service.  Dr. Rico 
opined that the veteran may have suffered from intestinal 
amoebiasis in prison; treatment may have been incomplete in 
prison and outside the prison with his private attending 
physicians; and, with incomplete treatment, he became a 
chronic carrier from 1942 to 1963, eventually progressing 
into hepatic amoeba abscess which caused his death.  These 
suppositions were based on basic predisposing factors present 
at the time, the lack of modern diagnostic procedures and the 
absence of autopsy to clinch a definitive diagnosis.  
Additionally, Dr. Rico relied on an article written for the 
Internet regarding a rare disease.  The Board does not assign 
this type of evidence much weight, as it does not establish a 
relationship between the veteran's specific symptoms and his 
death-causing disorder with any degree of certainty.  
Further, this type of general evidence does not address the 
facts that are specific to the appellant's case, as was done 
by the VA examiner.  

That notwithstanding, there is absolutely no medical evidence 
showing treatment for the veteran's death-causing hepatic 
amoeba abscess during service or within the first post-
service year.  Although the veteran's private physicians 
stated that the veteran was treated for such since service-
discharge, no evidence whatsoever has been provided to 
support those assertions.  In the absence of any medical 
treatment records showing any illness whatsoever between 
service discharge in 1947 and the early 1960's, the 
statements by Dr. Guiang and Drs. Castillo, Cancino and Rico, 
carry little probative value.  

In contrast to the private doctors, the VA examiner 
specifically opined that the time gap between the veteran's 
incarceration in 1942 and his death 20 years later was too 
long for a cyst of the ameba to survive in the intestine and 
eventually cause liver abscess.  The physician further opined 
that liver abscess usually develops within 5 months after the 
onset of amebiasis and amebic cyst passers are usually 
asymptomatic and do not manifest with chronic intermittent 
bloody diarrhea.  This opinion, from an unbiased source, 
clearly relies on sound medical principles.  It is based on 
the entire record, including the lack of medical records 
between 1947 and the veteran's death in 1963.  

The private opinions, along with the credibility of the 
veteran's testimony and the lay statements must be weighed 
against the other evidence of record, including the VA 
opinion as well as the objective findings showing no death-
causing amebiasis or liver abscess until at least the early 
1960's.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of amebiasis or liver 
abscess disorder during service in this case is supported by 
affirmative evidence which tends to show that amebiasis or 
liver abscess was not incurred during that time.  Such 
affirmative evidence consists of the separation examination 
report in 1947 which showed no complaints of any illness at 
that time or any other symptoms associated with amebiasis or 
liver abscess.  

Although the appellant insists that the veteran's POW status 
rendered him quite ill with diarrhea, weakness, vomiting and 
swelling, there is simply no record of treatment for such 
ailments to support the appellant's contentions, and 
moreover, there is no evidence that any of the symptoms 
reported by the appellant and other witnesses at the time 
actually led to or materially contributed to the veteran's 
death in 1963.  It is emphasized that although several 
private doctors indicated that the veteran was treated for 
his death-causing amebiasis or liver abscess during service 
and/or shortly thereafter, there is not a single medical 
treatment record or hospital admission to objectively 
demonstrate that the amebiasis or liver abscess was incurred 
during service or resulted from his POW status.  This is 
affirmative evidence that the veteran did not develop 
amebiasis or liver abscess during active duty.  Moreover, 
even if he did experience periods of diarrhea, vomiting, 
weakness, and swelling, as many claim they had observed, it 
is not necessarily the cause of his amebiasis or liver 
abscess.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002).

The affiants and witnesses, including the appellant, at the 
hearings, are certainly competent to offer testimony as to 
their personal observations, which they did.  The appellant 
can attest to factual matters of which she had first-hand 
knowledge, such as observing her late husband with diarrhea, 
distended abdomen and vomiting, for example.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
appellant and the other lay persons have not been shown to be 
capable of making medical conclusions, thus, their statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while these 
lay persons are competent to report what they observed, they 
do not have medical expertise, and therefore, they cannot 
provide a competent opinion regarding diagnosis and 
causation.  Even if it is conceded that the veteran suffered 
from diarrhea, vomiting and weakness after he was released 
from being a POW, a grant of service connection on that basis 
is not warranted for the cause of the veteran's death without 
competent medical evidence of a nexus between the veteran's 
symptoms during service and his death in 1963.  That evidence 
is lacking in this case.  

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

To warrant service connection, there must be a nexus between 
the veteran's death-causing amebiasis or liver abscess and 
the claimed in-service onset of diarrhea, vomiting, weakness 
and swelling; and, although the appellant and other lay 
persons are competent to state what they observed, this 
evidence must be weighed against the other evidence of 
record, which does not support the appellant's contentions.  

Lastly, the veteran was a prisoner of war of the Japanese 
government and there is evidence that the veteran suffered 
from peptic ulcer disease as stated by Drs. Guiang, Castillo 
and Cancino.  As the veteran was a former prisoner of war, 
who was interned for more 30 days, there is a presumption of 
service incurrence if peptic ulcer disease, for example, 
becomes manifest to a degree of 10 percent or more at any 
time after discharge from service, even though there is no 
record of the disease during service.  In this case, Dr. 
Guiang did not relate peptic ulcer disease to the cause of 
the veteran's death, while Drs. Castillo and Cancino did.  In 
reconciling the conflict in the evidence, the death 
certificate, in which the cause of death was listed as 
hepatic amebic abscess with no other condition causing or 
contributing to the cause of death, filed contemporaneously 
with the veteran's death, is more probative as to the cause 
of death, than the recollections of physicians, thirty years 
later, without benefit of the veteran's medical records.

For these reasons, in consideration of all the evidence of 
record, service connection for the cause of the veteran's 
death must be denied.  The amebiasis, complicated by hepatic 
amebic abscess, which caused the veteran's death, was not 
incurred in service and the presumption of service incurrence 
of amebiasis is rebutted by affirmative evidence that the 
veteran resided in a region where amebiasis was endemic and 
that peptic ulcer disease (and any other claimed POW 
presumptive disease) was unrelated to the cause of the 
veteran's death.  

As the preponderance of the evidence is against the claim 
that the veteran's fatal disease had onset in service or was 
otherwise causally linked to an injury or disease of service 
origin, including the veteran's experience as a POW, 
entitlement to service connection for the cause of the 
veteran's death has not been established.  38 U.S.C.A. § 
5107(b).








ORDER

The claim of service connection for the cause of the 
veteran's death is reopened; service connection for the cause 
of the veteran's death is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


